Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to Applicant’s amended claim language filed 21 June 2022.  Claims 1, 2, 4-7, 9-12, 14-17, 19, 20 & 25-28 remain pending in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, 9-12, 14-17, 19, 20 & 25-28  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s amended language contains the limitation, “...wherein at least one of the travel conditions corresponds to a topographical feature between the regions”.  Examiner is not sure whether the phrase “travel conditions” discussed within paragraph [0046] is synonymous with the phrase “transportation conditions” found within Applicant’s disclosure at least within paragraph [0036].  The term “topographical” cannot be found within Applicant’s disclosure, and further disclosure of “transportation conditions” within paragraph [0036] refers to “a forest and/or mountain between neighboring fields”.  Further clarification to distinctly claim Applicant’s invention would be in order, as the claimed “topographical feature” is subject matter which was not described in the specification, and is considered new matter.



 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 9-12, 14, 17, 19, 20 & 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan et al (USPG Pub No. 20190147094A1A1; Zhan hereinafter) in view of Garcia et al (USPG Pub No. 20160292248A1; Garcia hereinafter) further in view of Jiang et al (USPG Pub No. 20200327603A1; Jiang hereinafter) yet, in even further view of Perry et al (USPG Pub No. 20190050948A1; Perry hereinafter).

As for Claim 1, Zhan teaches, A computer-implemented method, the method comprising:
“obtaining data pertaining to (i) a geographical area comprising a plurality of regions and (ii) one or more agricultural practices applied to the geographical area” (see pp. [0043-0045]; e.g., the reference of Zhan teaches of techniques for improving agricultural modeling, where at least a field manager computing device is associated with a field location intended for agricultural activities or management and configured to provide filed data to an agricultural intelligence computer system.  Acreage, field identifiers, geographic identifiers, and crop identifiers are examples of data utilized to identify farm land, such as a common land unit, and identify agricultural practice data such as “expected yield”, “crop rotation”, and “tillage practice” data);
	“providing the obtained data to a machine learning regressor model, wherein the machine learning regressor model is trained to predict a crop yield for each of the plurality of regions based on a plurality of features identified in the data” (see pp. [0096-0101]; e.g., the reference of Zhan provides for an agricultural intelligence computer system which generates one or more preconfigured agronomic models using field data identifying datasets provided by one or more data sources, and considered useful in agronomic model generation.  A “stepwise regression method”, along with other additional algorithm methods, can be employed for the implementation of dataset selection techniques.  According to paragraph [0101], agronomic model creation may implement multivariate regression techniques to create the one or more preconfigured agronomic data models, and earlier text of paragraph [0096] teaches that the one or more preconfigured agronomic data models are used to calculate agronomic properties related to currently received location and crop information for one or more fields, accounting for the comparison of predicted results with actual results on a field, reading on Applicant’s claimed limitation, as one or more agronomic models employing regression techniques are generated to utilize agro information, including predicted results in regards to field and crop information);

	 “generating instructions that are specific to a given cluster in the set, wherein the instructions relate to agricultural tasks to be performed on the regions assigned to the given cluster...” (see pp. [0057], [0070-0073]; e.g., the reference of Zhan teaches of utilizing one or more of a plurality of instructions, such as “account-fields-data ingestion-sharing instructions”, “digital map book instructions”, “seeds and planting instructions”, “field health instructions”, and “performance instructions” of the mobile computer application, which relate to a plurality of agricultural tasks/practices including “nutrient applications” from “script generation instructions”.  Paragraph [0058] teaches of using an interface of a “data manager” for the creation of one or more “programs”, where programs refer to at least “planting procedures” and “irrigation practices” or other information that may be related to one or more fields, and associated with data identifying fields so that the selected procedure/practice can be applied to multiple different fields.  As stated previously within cited paragraphs [0071-0073], management zones are generated based on at least “digital map book instructions”, where the management zones comprise identified soil zones over a map of one or more fields pertaining to different applied planting procedures for different subsets of management zones, reading on Applicant’s claimed limitation);    
“transmitting said instructions to one or more automated farming processing devices in the form of computer code, thereby triggering the one or more automated farm devices to perform at least a portion of said agricultural tasks” (see pp. [0068], [0081-0086]; e.g., the reference of Zhan teaches of a field manager computing device, working in collaboration with one or more of a plurality of servers, capable of automatically receiving remote data extracted from one or more fields to be relayed to satellites, vehicle sensors, planting equipment sensors, harvestor sensors, and the like, according to cited paragraphs [0068] and [0081].  As stated within paragraphs [0081-0082], the system may be triggered or manually instructed to obtain and/or ingest data for storing in a repository from one or more “remote sensors” such, as planting equipment sensors, harvestor sensors, and fertilizer application sensors, based on at least an application controller programmed to control an operating parameter of an agricultural vehicle or implement.  Paragraphs [0083-0086] teach of the utilization of sensor data received from a plurality of remote sensors for the gathering of data for further analysis and implementation by one or more controllers of a “cab computer” or other devices within the system in implementing the execution of tasks by one or more farming devices, such as a harvester apparatus); and
	“wherein the method is carried out by at least one computing device” (see pp. [0083-0087]; e.g., Paragraphs [0083-0087] teach of the utilization of sensors for the gathering of data for further analysis and implementation by one or more controllers of a “cab computer” or other devices and vehicles within the system, such as tractors and seed planting equipment).
The reference of Zhan does not appear to explicitly recite the amended language of, “applying a machine learning model to determine a relative impact of each of the plurality of features on the crop yield predicted by the machine learning regressor model for each of the plurality of regions, wherein the relative impact of each of the features corresponds to one of: a negative impact value and a positive impact value”; “identifying a subset of the plurality of features having the greatest impact on the predicted crop yield”; “applying an unsupervised clustering process to assign each of the plurality of regions to a respective cluster of a set clusters, wherein the unsupervised clustering process assigns similar ones of said regions to the same cluster based at least on the subset of the plurality of features” ,“...wherein said generating comprises: constructing a causal graph for the given cluster comprising a plurality of nodes and a plurality of edges, wherein (i) each node represents one of the plurality of regions and its corresponding data, and (ii) each edge represents distance between the regions of the nodes corresponding to the edge and one or more travel conditions between the regions of the nodes corresponding to the edge, wherein at least one of the travel conditions corresponds to a topographical feature between the regions”; and “updating over time at least one of: the set of clusters and the causal graph based on performance of said agricultural tasks”.
The reference of Garcia recites the amended limitation of, “...wherein said generating comprises: constructing a causal graph for the given cluster comprising a plurality of nodes and a plurality of edges, wherein (i) each node represents one of the plurality of regions and its corresponding data, and (ii) each edge represents distance between the regions of the nodes corresponding to the edge and one or more travel conditions between the regions of the nodes corresponding to the edge, wherein at least one of the travel conditions corresponds to a topographical feature between the regions” (see pp. [0023], [0118]; e.g., the reference of Garcia serves as an enhancement to the teachings of the primary Zhan reference by providing for the generation and utilization of one or more causal models/graphs having a plurality of nodes and edges representing a plurality of elements {i.e. farms: pp. [0089]}, variables {i.e. convenience measures such as distance: pp. [0195]}, and the relationships between them, respectively.  Paragraph [0110] briefly discusses the consideration of “manipulable” and “non-manipulable” conditions, with a “non-manipulable” condition being weather influential in affecting an object such as retail sales, for example, which may be linked to one or more of a “KDG” through one or more databases. Paragraph [0118] provides an example where there is interest in a node representation of “the yield of a population of potato farms”, along with additional nodes connected by a plurality of edges representing relationships within at least one or more of a causal knowledge discovery graph {i.e. KDG}, reading on Applicant’s claimed limitation.  As stated within the applied 35 USC 112 first paragraph in addressing Applicant’s amended language, “Travel conditions” discussed within at least paragraph [0046] of the disclosure is not synonymous with the phrase “transportation conditions”, as discussed within Applicant’s disclosure at least within paragraph [0036].  The term “topographical” cannot be found within Applicant’s disclosure, and further disclosure of “transportation conditions” within paragraph [0036] refer to “a forest and/or mountain between neighboring fields, with no reference to “topographical features”. The claimed “topographical feature” within the amended limitation of, “...wherein at least one of the travel conditions corresponds to a topographical feature between the regions”, is subject matter which was not described in the specification, and is considered new matter, which is now reflected within the applied written description/enablement rejection above.  Paragraph [0089] provides teachings into the identification and management of causal knowledge in any field, such as farms and villages, where a change to some outcome or characteristic can occur, such as a “malaria incident across developing countries”, which could be an influential condition in deriving performance scores for a geographic area). 
The combined references of Zhan and Garcia are considered analogous art for being within the same field of endeavor, which is, data assimilation to improve agricultural modeling and the identification of causal knowledge in technological endeavors.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the generation of a “causal graph” comprising a plurality of nodes and edges, as taught by Garcia, with the method of Zhan in order to use causal knowledge for improved organizational performance. (Garcia; [0002])
	The references of Zhan and Garcia do not appear to explicitly recite the amended limitations of,  “applying a machine learning model to determine a relative impact of each of the plurality of features on the crop yield predicted by the machine learning regressor model for each of the plurality of regions, wherein the relative impact of each of the features corresponds to one of: a negative impact value and a positive impact value”; “identifying a subset of the plurality of features having the greatest impact on the predicted crop yield”; “applying an unsupervised clustering process to assign each of the plurality of regions to a respective cluster of a set clusters, wherein the unsupervised clustering process assigns similar ones of said regions to the same cluster based at least on the subset of the plurality of features” and “updating over time at least one of: the set of clusters and the causal graph based on performance of said agricultural tasks”.
	The reference of Jiang recites the amended limitations of, 
	“applying a machine learning model to determine a relative impact of each of the plurality of features on the crop yield predicted by the machine learning regressor model for each of the plurality of regions, wherein the relative impact of each of the features corresponds to one of: a negative impact value and a positive impact value” (see pp. [0068], [0128], [0176], [0179-0180]; e.g., the reference of Jiang serves as an enhancement to the teachings of the combined Zhan and Garcia references by providing a computer-implemented decision support system for agriculture, which applies machine learning techniques for determining probability of success scores for seeds at geo-locations associated with target fields {i.e. farm land}.  Elements such as “normalized yield values” and “assigned relative maturity values”, amongst a plurality of other properties {i.e. crop rotations, weather observations}, are considered predictor values for machine learning models.  Different machine learning models may include at least logistic regression, for example, where this machine learning technique is applied to determine probability of success scores for each of the seeds of the target fields, as discussed within paragraphs [0179-0180].  Shapely values, as defined within Applicant’s disclosure at least within paragraph [0030], are indicative of the number of datapoints per feature type having a positive/negative effect on crop yield, and, in the same fashion, the newly cited Jiang reference utilizes feature engineering to enhance feature data, such as predictor values, used to generate field-specific seed recommendations for target fields or environments, as taught within the cited paragraph [0068].  The use of feature engineering identifies, from a plurality of “raw field features” {i.e. environment, soil, hydrology}, “key features that are significant drivers of yield”, reading on Applicant’s determination of “the relative impact...” corresponding to “one of a negative Shapely Value and a positive Shapely value” in regards to a plurality of features, as “key features” recognized as key drivers of yield produce positive/negative effects on crop yields.  Paragraph [0128] of Jiang discusses the implementation of agronomic data preprocessing of field data received from one or more sources for the purpose of confounding factors within the agronomic data including measured outliers that can adversely affect received field data values, such as “removing specific measured data points that are known to unnecessarily skew other data values”, further providing clear distinctions between positive and negative data inputs and reading on Applicant’s claimed limitations involving the relative impact of features); and
	“identifying a subset of the plurality of features having the greatest impact on the predicted crop yield” (see pp. [0068], [0251-0252]; e.g., as taught within the cited paragraph [0068], the Jiang reference utilizes feature engineering to enhance feature data used to generate field-specific seed recommendations for target fields or environments, where the use of feature engineering identifies, from a plurality of “raw field features” {i.e. environment, soil, hydrology}, “key features that are significant drivers of yield”, reading on Applicant’s determination of a “a subset of the plurality of features having the greatest impact on the predicted crop yield”.  An example is provided within the cited paragraph [0251-0252], where raw field features are identified as “significant drivers of yield”, and identified key features are broken into smaller numbers of distinct feature classes or categories.  Feature classification is performed on key features to transform continuous features into categorical features, thus, instantiating the classification or characterization of key field feature data into classes or categories, and utilizing such key feature classifications in recommendation modelling for enhancing results).
	The combined references of Zhan, Garcia and Jiang are considered analogous art for being within the same field of endeavor, which is, data assimilation to improve agricultural modeling and production, and the identification of causal knowledge in technological endeavors.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined optimization of agricultural production, as taught by Jiang, with the methods of Garcia and Zhan in order to help growers determine what seeds to plant in which fields, and to help alleviate issues in which unforeseen environmental fluctuations diminish an overall yield. (Jiang; [0006-0007]) 
	The references of Zhan, Garcia, and Jiang do not appear to explicitly recite the amended limitations of, “applying an unsupervised clustering process to assign each of the plurality of regions to a respective cluster of a set clusters, wherein the unsupervised clustering process assigns similar ones of said regions to the same cluster based at least on the subset of the plurality of features” and “updating over time at least one of: the set of clusters and the causal graph based on performance of said agricultural tasks”.
The reference of Perry recites the limitations of, “applying an unsupervised clustering process to assign each of the plurality of regions to a respective cluster of a set clusters, wherein the unsupervised clustering process assigns similar ones of said regions to the same cluster based at least on the subset of the plurality of features” (see pp. [0019], [0164-0165]; e.g., the reference of Perry serves as an enhancement to the combined teachings of Zhan, Garcia and Jiang, and teaches of partitioning a land plot into one or more planting regions {i.e. considered equivalent to Applicant’s “said regions”}, where one or more planting regions may be part of a single field having multiple regions, and being associated with one or more sets of data describing the conditions, composition, and other characteristics which may impact crop production, and that may vary from region to region.  One or more of the planting regions of a field may satisfy a “threshold similarity” {i.e. Applicant’s “similar ones of said regions”} causing one or more crop prediction models to be applied to the cluster of regions or the one or more regions individually, for example.  Earlier text of paragraph [0116] teaches of using one or more machine learning operations for the training of crop prediction models, with “clustering operations” being noted as one of the various operations); and
“updating over time at least one of: the set of clusters and the causal graph based on performance of said agricultural tasks” (see pp. [0118-0119], [0164]; e.g., the reference of Perry teaches of utilizing at least the “training module” to periodically update crop prediction models, “...after a set amount of time has passed since the model was last updated, after a threshold amount of additional training data is received corresponding to the field and crop variant associated with the model...”, amongst other factors related to the performance of one or more operations utilizing one or more crop prediction models. Paragraph [0119] teaches of updating the crop prediction models iteratively, incorporating a set of farming operations into a training set for use in training or retraining crop prediction models.  Additionally, paragraph [0164] teaches of the application of one or more prediction models to a cluster of one or more planting regions which satisfy a threshold similarity, reading on Applicant’s conditional limitation of updating a “set of clusters” utilizing the crop prediction system).
The combined references of Zhan, Garcia, Jiang and Perry are considered analogous art for being within the same field of endeavor, which is, data assimilation to improve agricultural modeling and production, and the identification of causal knowledge in technological endeavors.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined optimization of agricultural production using at least unsupervised clustering processes for classification of a plurality of agricultural regions, as taught by Perry, with the methods of Jiang, Garcia and Zhan, because growers are often making decisions that can affect crop production based on incomplete sets of information or imperfect understanding and analysis of available information. (Perry; [0003])

As for Claim 2, Zhan recites the limitation, “wherein said generating comprises: generating the instructions to increase the crop yield for regions assigned to said given cluster” (see pp. [0070-0072]; e.g., the reference of Zhan provides for the utilization of at least a computer application comprising a plurality of instructions, such as “account-fields-data ingestion-sharing instructions, seeds and planting instructions, field health instructions, and performance instructions.  As stated within the cited paragraph [0072], “...seeds and planting instructions 208 are programmed to provide tools for seed selection, hybrid placement, and script creation, including variable rate (VR) script creation, based upon scientific models and empirical data. This enables growers to maximize yield or return on investment through optimized seed purchase, placement and population”, reading on Applicant’s claimed limitation by utilizing received instructions for the maximizing of yields or returns on investment.  The cited paragraph [0074] provides an example of utilizing nitrogen instructions programmed to inform nitrogen decisions by visualizing the availability of nitrogen to crops, enabling growers to maximize yield through optimized nitrogen application.  Programmed functions include the upload of existing grower-defined zones, mass data entry and adjustment).

As for Claim 4, Zhan recites, “in response to said transmitting, obtaining further data from one or more sensors of said one or more automated farming processing devices” (see pp. [0135-0136]; e.g., the reference of Zhan teaches of providing particle tracking or regrouping triggering for performance improvement, where the search space at each iteration can be reused in subsequent iterations.  An optimization method being utilized is at least a “Particle Filter”, where particles are assigned prior weights based on prior information and the prior weights are adjusted based on the particles’ objection function values); and
adjusting said instructions based at least in part on said further data (see pp. [0135-0136]; e.g., An optimization method being utilized is at least a “Particle Filter”, where particles are assigned prior weights based on prior information and the prior weights are adjusted based on the particles’ objection function values, considered equivalent to Applicant’s “adjusting said instructions...”).

As for Claim 7, Zhan teaches, obtaining one or more constraints for generating said instructions, the one or more constraints comprising one or more of: (i) maximizing an overall crop yield for the given cluster; (ii) minimizing changes to existing agricultural practices; and (iii) decreasing the number of clusters (see pp. [0072]; e.g., the reference of Zhan teaches of utilizing at least digital map book instructions comprising visualization tools and geospatial field notes to provide growers with convenient information and enable growers to maximize yield or return on investment through optimized seed purchase, placement and population).

As for Claim 9, Zhan teaches, the reference of Zhan teaches of techniques for improving agricultural modeling, where at least a field manager computing device is associated with a field location intended for agricultural activities or management and configured to provide filed data to an agricultural intelligence computer system.
Zhan does not recited the amended limitation of, “wherein said generating said instructions comprises updating said causal graph over time based on performance of said agricultural tasks”.
Garcia recites the amended limitation of, “wherein said generating said instructions comprises updating said causal graph over time based on performance of said agricultural tasks” (see pp. [0040]; e.g., the reference of Garcia teaches of having the ability to update at least the “Knowledge Discovery Graph” and related features {i.e. associated databases, models, estimates, conditional probability tables etc.}, taking into consideration descriptive statistics, models for estimating effects and uncertainties, and conditioning the KDG on specific knowledge about a specific case to yield probability statements about the possible effects of intervention.  Paragraph [0118], for example, teaches of determining measures of yields of a population of potato farms {i.e. tonnes of potatoes per hectare year}).
The combined references of Zhan and Garcia are considered analogous art for being within the same field of endeavor, which is, data assimilation to improve agricultural modeling and the identification of causal knowledge in technological endeavors.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the generation of a “causal graph” comprising a plurality of nodes and edges, as taught by Garcia, with the method of Zhan in order to use causal knowledge for improved organizational performance. (Garcia; [0002])  

As for Claim 10, Zhan teaches, wherein the data comprise one or more of: global positioning data; weather data; data indicative of one or more characteristics for one or more crops; data indicative of soil moisture; data from one or more remote sensors associated with said geographical area; and data indicative of soil moisture levels (see pp. [0081-0086]; e.g., As stated within paragraphs [0081-0082], the system may be triggered or manually instructed to obtain and/or ingest data for storing in a repository from one or more “remote sensors” such, as planting equipment sensors, harvestor sensors, and fertilizer application sensors, based on at least an application controller programmed to control an operating perameter of an agricultural vehicle or implement.  Paragraphs [0083-0086] teach of the utilization of sensors for the gathering of data for further analysis and implementation by one or more controllers of a “cab computer” or other devices within the system).

Claims 11, 14 & 17 amount to a computer program product comprising instructions that, when executed by one or more processors, performs the method of Claims 1, 4 & 7, respectively.  Accordingly, Claims 11, 14 & 17 are rejected for substantially the same reasons as presented above for Claims 1, 4 & 7 and based on the references’ disclosure of the necessary supporting hardware and software (Zhan; see pp. [0043-0046]; e.g., method for implementation integrating hardware and software components).

Claims 12 & 14 amounts to a computer program product having a memory and processor comprising instructions that, when executed by the one or more processors, performs the method of Claims 2 & 4, respectively.  Accordingly, Claims 12 & 14 are rejected for substantially the same reasons as presented above for Claims 2 & 4 and based on the references’ disclosure of the necessary supporting hardware and software (Zhan; see pp. [0043-0046]; e.g., method for implementation integrating hardware and software components).


Claim 19 amounts to a system having a memory and processor comprising instructions that, when executed by the one or more processors, performs the method of Claim 1.  Accordingly, Claim 19 is rejected for substantially the same reasons as presented above for Claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Zhan; see pp. [0043-0046]; e.g., method for implementation integrating hardware and software components).

As for Claim 20, Zhan teaches, A computer-implemented method, the method comprising: 
obtaining data for a set of farms, wherein the data comprise one or more of: (i) location data for at least a portion of the farms in the set, (ii) historical crop yield data for at least a portion of the farms in the set, (iii) historical farming practices data climate data for at least a portion of the farms in the set, (iv) climate data for at least a portion of the farms in the set, and (v) sensor data from one or more sensors of at least a portion of the farms in the set (see pp. [0043-0045]; e.g., the reference of Zhan teaches of techniques for improving agricultural modeling, where at least a field manager computing device is associated with a field location intended for agricultural activities or management and configured to provide filed data to an agricultural intelligence computer system.  Acreage, field identifiers, geographic identifiers, and crop identifiers are examples of data utilized to identify farm land, such as a common land unit, and identify agricultural practice data such as “expected yield”, “crop rotation”, and “tillage practice” data);
	“provide the obtained data to a machine learning regressor model, wherein the machine learning regressor model is trained to predict a crop yield for each of the plurality of regions based on a plurality of features identified in the data” (see pp. [0096-0101]; e.g., the reference of Zhan provides for an agricultural intelligence computer system which generates one or more preconfigured agronomic models using field data identifying datasets provided by one or more data sources, and considered useful in agronomic model generation.  A “stepwise regression method”, along with other algorithm methods, can be employed for the implementation of dataset selection techniques.  According to paragraph [0101], agronomic model creation may implement multivariate regression techniques to create the one or more preconfigured agronomic data models, and earlier text of paragraph [0096] teaches that the one or more preconfigured agronomic data models are used to calculate agronomic properties related to currently received location and crop information for one or more fields, accounting for the comparison of predicted results with actual results on a field, reading on Applicant’s claimed limitation, as one or more agronomic models employing regression techniques are generated to utilize agro information, including predicted results in regards to field and crop information);
generating, for a given one of the clusters, instructions for performing one or more agricultural tasks on the farms in the given cluster, wherein said instructions are generated to increase at least one of (i) crop yield and (ii) profits... (see pp. [0057], [0070-0073]; e.g., the reference of Zhan teaches of utilizing one or more of a plurality of instructions, such as “account-fields-data ingestion-sharing instructions”, “digital map book instructions”, “seeds and planting instructions”, “field health instructions”, and “performance instructions” of the mobile computer application, which relate to a plurality of agricultural tasks/practices including “nutrient applications” from “script generation instructions”.  Paragraph [0058] teaches of using an interface of a “data manager” for the creation of one or more programs which refers to planting procedures and irrigation practices, amongst other information, associated with data identifying fields so that the selected procedure/practice can be applied to multiple different fields.  As stated previously within cited paragraphs [0071-0073], management zones are generated based on at least “digital map book instructions”, where the management zones comprise identified soil zones over a map of one or more fields pertaining to different applied planting procedures for different subsets of management zones, reading on Applicant’s claimed limitation.  The reference of Zhan provides for the utilization of at least a computer application comprising a plurality of instructions, such as “account-fields-data ingestion-sharing instructions, seeds and planting instructions, field health instructions, and performance instructions.  As stated within the cited paragraph [0072], “...seeds and planting instructions 208 are programmed to provide tools for seed selection, hybrid placement, and script creation, including variable rate (VR) script creation, based upon scientific models and empirical data. This enables growers to maximize yield or return on investment through optimized seed purchase, placement and population”, reading on Applicant’s claimed limitation by utilizing received instructions for the maximizing of yields or returns on investment); 
transmitting said instructions to one or more automated farming processing devices to carry out at least a portion of said agricultural tasks (see pp. [0068], [0081-0086]; e.g., the reference of Zhan teaches of a field manager computing device, working in collaboration with one or more of a plurality of servers, capable of automatically receiving remote data extracted from one or more fields to be relayed to satellites, vehicle sensors, planting equipment sensors, harvestor sensors, and the like, according to cited paragraphs [0068] and [0081].  As stated within paragraphs [0081-0082], the system may be triggered or manually instructed to obtain and/or ingest data for storing in a repository from one or more “remote sensors” such, as planting equipment sensors, harvestor sensors, and fertilizer application sensors, based on at least an application controller programmed to control an operating parameter of an agricultural vehicle or implement.  Paragraphs [0083-0086] teach of the utilization of sensor data received from a plurality of remote sensors for the gathering of data for further analysis and implementation by one or more controllers of a “cab computer” or other devices within the system in implementing the execution of tasks by one or more farming devices, such as a harvester apparatus); and
wherein the method is carried out by at least one computing device (see pp. [0083-0087]; e.g., Paragraphs [0083-0087] teach of the utilization of sensors for the gathering of data for further analysis and implementation by one or more controllers of a “cab computer” or other devices and vehicles within the system, such as tractors and seed planting equipment).
The reference of Zhan does not appear to explicitly recite the amended language of, “apply an explainable machine learning model to determine a relative impact of each of the plurality of features on the crop yield predicted by the machine learning regressor model for each of the plurality of regions, wherein the relative impact of each of the features corresponds to one of a negative Shapely value and a positive Shapely value”; “identify a subset of the plurality of features having the greatest impact on the predicted crop yield”; “apply an unsupervised clustering process to assign each of the plurality of regions to a respective cluster of a set clusters, wherein the unsupervised clustering process assigns similar ones of said regions to the same cluster based at least on the subset of the plurality of features” ,“...wherein said generating comprises: constructing a causal graph for the given cluster comprising a plurality of nodes and a plurality of edges, wherein (i) each node represents one of the plurality of regions and its corresponding data, and (ii) each edge represents distance between the regions of the nodes corresponding to the edge and one or more travel conditions between the regions of the nodes corresponding to the edge, wherein the at least one of the travel conditions corresponds to a topographical feature between the farms”; and “updating over time at least one of: the set of clusters and the causal graph based on performance of said agricultural tasks”.
The reference of Garcia recites the amended limitation of, “...wherein said generating comprises: constructing a causal graph for the given cluster comprising a plurality of nodes and a plurality of edges, wherein (i) each node represents one of the plurality of regions and its corresponding data, and (ii) each edge represents distance between the regions of the nodes corresponding to the edge and one or more travel conditions between the regions of the nodes corresponding to the edge, wherein the at least one of the travel conditions corresponds to a topographical feature between the farms” (see pp. [0023], [0118]; e.g., the reference of Garcia serves as an enhancement to the teachings of the primary Zhan reference by providing for the generation and utilization of one or more causal models/graphs having a plurality of nodes and edges representing a plurality of elements {i.e. farms: pp. [0089]}, variables {i.e. convenience measures such as distance: pp. [0195]}, and the relationships between them, respectively.  Paragraph [0110] briefly discusses the consideration of “manipulable” and “non-manipulable” conditions, with a “non-manipulable” condition being weather influential in affecting an object such as retail sales, for example, which may be linked to one or more of a “KDG” through one or more databases. Paragraph [0118] provides an example where there is interest in a node representation of “the yield of a population of potato farms”, along with additional nodes connected by a plurality of edges representing relationships within at least one or more of a causal knowledge discovery graph {i.e. KDG}, reading on Applicant’s claimed limitation.  As stated within the applied 35 USC 112 first paragraph in addressing Applicant’s amended language, “Travel conditions” discussed within at least paragraph [0046] of the disclosure is not synonymous with the phrase “transportation conditions”, as discussed within Applicant’s disclosure at least within paragraph [0036].  The term “topographical” cannot be found within Applicant’s disclosure, and further disclosure of “transportation conditions” within paragraph [0036] refer to “a forest and/or mountain between neighboring fields, with no reference to “topographical features”. The claimed “topographical feature” within the amended limitation of, “...wherein at least one of the travel conditions corresponds to a topographical feature between the regions”, is subject matter which was not described in the specification, and is considered new matter, which is now reflected within the applied written description/enablement rejection above.  Paragraph [0089] provides teachings into the identification and management of causal knowledge in any field, such as farms and villages, where a change to some outcome or characteristic can occur, such as a “malaria incident across developing countries”, which could be an influential condition in deriving performance scores for a geographic area, for example).
The combined references of Zhan and Garcia are considered analogous art for being within the same field of endeavor, which is, data assimilation to improve agricultural modeling and the identification of causal knowledge in technological endeavors.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the generation of a “causal graph” comprising a plurality of nodes and edges, as taught by Garcia, with the method of Zhan in order to use causal knowledge for improved organizational performance. (Garcia; [0002])
	The references of Zhan and Garcia do not appear to explicitly recite the amended limitations to,  “apply an explainable machine learning model to determine a relative impact of each of the plurality of features on the crop yield predicted by the machine learning regressor model for each of the plurality of regions, wherein the relative impact of each of the features corresponds to one of a negative Shapely value and a positive Shapely value”; “identify a subset of the plurality of features having the greatest impact on the predicted crop yield”; “apply an unsupervised clustering process to assign each of the plurality of regions to a respective cluster of a set clusters, wherein the unsupervised clustering process assigns similar ones of said regions to the same cluster based at least on the subset of the plurality of features” and “updating over time at least one of: the set of clusters and the causal graph based on performance of said agricultural tasks”.
	The reference of Jiang recites the amended limitations to, “apply an explainable machine learning model to determine a relative impact of each of the plurality of features on the crop yield predicted by the machine learning regressor model for each of the plurality of regions, wherein the relative impact of each of the features corresponds to one of a negative Shapely value and a positive Shapely value”; and “identify a subset of the plurality of features having the greatest impact on the predicted crop yield”.
	“applying an explainable machine learning model to determine a relative impact of each of the plurality of features on the crop yield predicted by the machine learning regressor model for each of the plurality of regions, wherein the relative impact of each of the features corresponds to one of a negative Shapely value and a positive Shapely value” (see pp. [0068], [0128], [0176], [0179-0180]; e.g., the reference of Jiang serves as an enhancement to the teachings of the combined Zhan and Garcia references by providing a computer-implemented decision support system for agriculture, which applies machine learning techniques for determining probability of success scores for seeds at geo-locations associated with target fields {i.e. farm land}.  Elements such as “normalized yield values” and “assigned relative maturity values”, amongst a plurality of other properties {i.e. crop rotations, weather observations}, are considered predictor values for machine learning models.  Different machine learning models may include at least logistic regression, for example, where this machine learning technique is applied to determine probability of success scores for each of the seeds of the target fields, as discussed within paragraphs [0179-0180].  Shapely values, as defined within Applicant’s disclosure at least within paragraph [0030], are indicative of the number of datapoints per feature type having a positive/negative effect on crop yield, and, in the same fashion, the newly cited Jiang reference utilizes feature engineering to enhance feature data, such as predictor values, used to generate field-specific seed recommendations for target fields or environments, as taught within the cited paragraph [0068].  The use of feature engineering identifies, from a plurality of “raw field features” {i.e. environment, soil, hydrology}, “key features that are significant drivers of yield”, reading on Applicant’s determination of “the relative impact...” corresponding to “one of a negative Shapely Value and a positive Shapely value” in regards to a plurality of features, as “key features” recognized as key drivers of yield produce positive/negative effects on crop yields.  Paragraph [0128] of Jiang discusses the implementation of agronomic data preprocessing of field data received from one or more sources for the purpose of confounding factors within the agronomic data including measured outliers that can adversely affect received field data values, such as “removing specific measured data points that are known to unnecessarily skew other data values”, further providing clear distinctions between positive and negative data inputs and reading on Applicant’s claimed limitations involving the relative impact of features); and
	“identify a subset of the plurality of features having the greatest impact on the predicted crop yield” (see pp. [0068], [0251-0252]; e.g., as taught within the cited paragraph [0068], the Jiang reference utilizes feature engineering to enhance feature data used to generate field-specific seed recommendations for target fields or environments, where the use of feature engineering identifies, from a plurality of “raw field features” {i.e. environment, soil, hydrology}, “key features that are significant drivers of yield”, reading on Applicant’s determination of a “a subset of the plurality of features having the greatest impact on the predicted crop yield”.  An example is provided within the cited paragraph [0251-0252], where raw field features are identified as “significant drivers of yield”, and identified key features are broken into smaller numbers of distinct feature classes or categories.  Feature classification is performed on key features to transform continuous features into categorical features, thus, instantiating the classification or characterization of key field feature data into classes or categories, and utilizing such key feature classifications in recommendation modelling for enhancing results).
	The combined references of Zhan, Garcia and Jiang are considered analogous art for being within the same field of endeavor, which is, data assimilation to improve agricultural modeling and production, and the identification of causal knowledge in technological endeavors.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined optimization of agricultural production, as taught by Jiang, with the methods of Garcia and Zhan in order to help growers determine what seeds to plant in which fields, and to help alleviate issues in which unforeseen environmental fluctuations diminish an overall yield. (Jiang; [0006-0007]) 
	The references of Zhan, Garcia, and Jiang do not appear to explicitly recite the amended limitations to,
	The reference of Perry recites the amended limitations to, 
	“apply an unsupervised clustering process to assign each of the plurality of regions to a respective cluster of a set clusters, wherein the unsupervised clustering process assigns similar ones of said regions to the same cluster based at least on the subset of the plurality of features” (see pp. [0019], [0164-0165]; e.g., the reference of Perry teaches of partitioning a land plot into one or more planting regions, where one or more planting regions may be part of a single field having multiple regions, and being associated with one or more sets of data describing the conditions, composition, and other characteristics which may impact crop production, and that may vary from region to region.  One or more of the planting regions of a field may satisfy a “threshold similarity” {i.e. Applicant’s “similar ones of said regions”} causing one or more crop prediction models to be applied to the cluster of regions or the one or more regions individually, for example.  Earlier text of paragraph [0116] teaches of using one or more machine learning operations for the training of crop prediction models, with “clustering operations” being noted as one of the various operations); and
“updating over time at least one of: the set of clusters and the causal graph based on performance of said agricultural tasks” (see pp. [0118-0119], [0164]; e.g., the reference of Perry teaches of utilizing at least the “training module” to periodically update crop prediction models, “...after a set amount of time has passed since the model was last updated, after a threshold amount of additional training data is received corresponding to the field and crop variant associated with the model...”, amongst other factors related to the performance of one or more operations utilizing one or more crop prediction models. Paragraph [0119] teaches of updating the crop prediction models iteratively, incorporating a set of farming operations into a training set for use in training or retraining crop prediction models.  Additionally, paragraph [0164] teaches of the application of one or more prediction models to a cluster of one or more planting regions which satisfy a threshold similarity, reading on Applicant’s conditional limitation of updating a “set of clusters” utilizing the crop prediction system).
The combined references of Zhan, Garcia, Jiang and Perry are considered analogous art for being within the same field of endeavor, which is, data assimilation to improve agricultural modeling and production, and the identification of causal knowledge in technological endeavors.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined optimization of agricultural production using at least unsupervised clustering processes for classification of a plurality of agricultural regions, as taught by Perry, with the methods of Jiang, Garcia and Zhan, because growers are often making decisions that can affect crop production based on incomplete sets of information or imperfect understanding and analysis of available information. (Perry; [0003])

	As for Claim 25, the reference of Zhan teaches of techniques for improving agricultural modeling, where at least a field manager computing device is associated with a field location intended for agricultural activities or management and configured to provide filed data to an agricultural intelligence computer system, and Garcia teaches of the incorporation of at least a “causal graph” for the identification of causal knowledge.
	Zhan and Garcia do not appear to explicitly recite the limitations of, “wherein: for each respective one of the features, the corresponding impact value is output by the machine learning model to form an impact value space” and “the unsupervised clustering process is applied on at least a portion of the impact value space to assign each of the plurality of regions”.
	Jiang teaches, “wherein: for each respective one of the features, the corresponding impact value is output by the machine learning model to form an impact value space” (see pp. [0068], [0128]; e.g., the newly cited Jiang reference utilizes feature engineering to enhance feature data, such as predictor values, used to generate field-specific seed recommendations for target fields or environments, as taught within the cited paragraph [0068].  The use of feature engineering identifies, from a plurality of “raw field features” {i.e. environment, soil, hydrology}, “key features that are significant drivers of yield”, reading on Applicant’s determination of “the relative impact...” corresponding to “one of a negative Shapely Value and a positive Shapely value” in regards to a plurality of features, as “key features” recognized as key drivers of yield produce positive/negative effects on crop yields.  Paragraph [0128] of Jiang discusses the implementation of agronomic data preprocessing of field data received from one or more sources for the purpose of confounding factors within the agronomic data including measured outliers that can adversely affect received field data values, such as “removing specific measured data points that are known to unnecessarily skew other data values”, further providing clear distinctions between positive and negative data inputs and reading on Applicant’s claimed limitations involving the relative impact of features.  Additionally, paragraph [0088] of Jiang teaches that model and field data is stored in a model and field data repository, considered equivalent to Applicant’s “Shapely value space”, as model and field data having executable instructions and data values yield one or more stored or calculated output values that can serve as the basis of computer implemented recommendations and output data displays).
	The combined references of Zhan, Garcia and Jiang are considered analogous art for being within the same field of endeavor, which is, data assimilation to improve agricultural modeling and production, and the identification of causal knowledge in technological endeavors.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined optimization of agricultural production, as taught by Jiang, with the methods of Garcia and Zhan in order to help growers determine what seeds to plant in which fields, and to help alleviate issues in which unforeseen environmental fluctuations diminish an overall yield. (Jiang; [0006-0007]) 
	The references of Zhan, Garcia, and Jiang do not appear to explicitly recite the amended limitation of, “the unsupervised clustering process is applied on at least a portion of the impact value space to assign each of the plurality of regions”.
	Perry teaches, “the unsupervised clustering process is applied on at least a portion of the impact value space to assign each of the plurality of regions” (see pp. [0019], [0164]; e.g., the reference of Perry serves as an enhancement to the combined reference of Zhan, Garcia, and Jiang, as field data is accessed and farming operations are selected from a set of farming operations once at least a prediction model is applied to an identified cluster of a sub-portion of land, in order to maximize crop productivity for the cluster of the sub-portion of land.  As discussed within the Jiang reference, field data, as well as model data, is stored as output within one or more of a model and field data repository, considered equivalent to Applicant’s “Shapely value space”, as model and field data having executable instructions and data values yield one or more stored or calculated output values that can serve as the basis of computer implemented recommendations and output data displays.  Paragraph [0164] provides further elaboration, as an example land plot is partitions into one or more planting regions having feature which may impact crop production of the neighboring plant regions, with the one or more planting regions being associated with one or more sets describing impactful characteristics that vary from region to region.  The crop prediction system then applies a prediction model to each planting region individually, considered equivalent in function to the functionality of Applicant’s “unsupervised clustering process”).
The combined references of Zhan, Garcia, Jiang and Perry are considered analogous art for being within the same field of endeavor, which is, data assimilation to improve agricultural modeling and production, and the identification of causal knowledge in technological endeavors.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined optimization of agricultural production using at least unsupervised clustering processes for classification of a plurality of agricultural regions, as taught by Perry, with the methods of Jiang, Garcia and Zhan, because growers are often making decisions that can affect crop production based on incomplete sets of information or imperfect understanding and analysis of available information. (Perry; [0003])

Claim 26 amounts to a computer program product dependent upon Independent Claim 11 comprising instructions that, when executed by the one or more processors, performs the method of Claim 25 dependent upon Independent Claim 1.  Accordingly, Claim 26 is rejected for substantially the same reasons as presented above for Claim 25 and based on the references’ disclosure of the necessary supporting hardware and software (Zhan; see pp. [0043-0046]; e.g., method for implementation integrating hardware and software components).

Claim 27 amounts to a system claim dependent upon Independent Claim 19 comprising instructions that, when executed by the one or more processors, performs the method of Claim 25 dependent upon Independent Claim 1.  Accordingly, Claim 27 is rejected for substantially the same reasons as presented above for Claim 25 and based on the references’ disclosure of the necessary supporting hardware and software (Zhan; see pp. [0043-0046]; e.g., method for implementation integrating hardware and software components).

Claim 28 amounts to a system claim dependent upon Independent Claim 20 comprising instructions that, when executed by the one or more processors, performs the method of Claim 25 dependent upon Independent Claim 1.  Accordingly, Claim 28 is rejected for substantially the same reasons as presented above for Claim 25 and based on the references’ disclosure of the necessary supporting hardware and software (Zhan; see pp. [0043-0046]; e.g., method for implementation integrating hardware and software components).


Claim 5, 6, 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan et al (USPG Pub No. 20190147094A1A1; Zhan hereinafter) in view of Garcia et al (USPG Pub No. 20160292248A1; Garcia hereinafter) further in view of further in view of Jiang et al (USPG Pub No. 20200327603A1; Jiang hereinafter), yet in further view of Perry et al (USPG Pub No. 20190050948A1; Perry hereinafter), yet in even further view of Hazard et al (USPG Pub No. 20200134484A1; Hazard hereinafter).

As for Claim 5, the reference of Zhan teaches of techniques for improving agricultural modeling, where at least a field manager computing device is associated with a field location intended for agricultural activities or management and configured to provide filed data to an agricultural intelligence computer system, Garcia teaches of the incorporation of at least a “causal graph” for the identification of causal knowledge, the Jiang reference a decision support system for agriculture in relation to seed selection and planting strategies, and Perry provides for the optimization of agricultural production.
The combined references of Zhan, Garcia, Jiang, and Perry are considered analogous art for being within the same field of endeavor, which is, data assimilation to improve agricultural modeling and production, and the identification of causal knowledge in technological endeavors.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined optimization of agricultural production, as taught by Perry, with the methods of Jiang, Garcia and Zhan because growers are often making decisions that can affect crop production based on incomplete sets of information or imperfect understanding and analysis of available information. (Perry; [0003])
Zhan, Garcia, Jiang, Perry do not appear to recite the limitation of, “obtaining information from one or more subject matter experts pertaining to one or more of the plurality of regions, in response to one or more counterfactual queries for the given cluster”.
Hazard recites, “obtaining information from one or more subject matter experts pertaining to one or more of the plurality of regions, in response to one or more counterfactual queries for the given cluster” (see pp. [0120]; e.g., the reference of Hazard serves as an enhancement to the references of Zhan, Garcia, Jiang, and Perry by utilizing the expertise of one or more human experts for the labeling of features within received images in order to train an image-labeling computer based reasoning model based on previously-trained images.  Previous text within paragraphs [0044-0048] teach of counterfactual cases, considered equivalent in function to Applicant’s counterfactual queries, which are formulated based on one or more suggested actions and input context {i.e. query data}, thus, counterfactual cases are based on input information of at least one or more users.  Training data in a model may be clustered and added as a feature amongst the plurality of data elements to be later used as a response to a query, where clustering data is being used in explanations and/or automated decision making).
The combined references of Zhan, Garcia, Jiang, Perry and Hazard appear to be analogous art for being within the same field of endeavor, which is explainability and decisions in computer-based reasoning systems for data assimilation to improve agricultural modeling.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the generation of counterfactual queries using machine learning, as taught by Hazard, with the methods of Perry, Garcia and Zhan, in order to provide one or more explanation factors in response to a request for a suggested action. (Hazard; [0047])

As for Claim 6, Zhan teaches, training the machine learning regressor model based at least on (i) historical crop yields for said geographical area and (ii) historical agricultural practices for said geographical area (see pp. [0044], [0061], [0074]; e.g., the reference of Zhan teaches of retrieving and utilizing at least historical field data and/or Actual Production History {APH} as field data by Zhan’s agricultural intelligence computer system for indicated projections and surplus or shortfall predictions).
The references of Zhan, Garcia, Jiang, and Perry do not appear to explicitly recite the limitation of, “generating said counterfactual queries using the trained machine learning regressor model”.
Hazard recites the limitation of, “generating said counterfactual queries using the trained machine learning regressor model” (see pp. [0025], [0044-0047]; e.g., The reference of Hazard serves as an enhancement to the teachings of Zhan, Garcia, Jiang and Perry by clustering data being used in explanations and/or automated decision making, where training data in a model may be clustered and added as a feature amongst the plurality of data elements to be later used as a response to a query.  As stated within paragraphs [0044-0048], counterfactual cases, considered equivalent in function to Applicant’s counterfactual queries, are formulated based on suggested action and input context {i.e. query data}, thus, counterfactual cases are based on input information of at least one or more users).
The combined references of Zhan, Garcia, Jiang, Perry and Hazard appear to be analogous art for being within the same field of endeavor, which is explainability and decisions in computer-based reasoning systems for data assimilation to improve agricultural modeling.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the generation of counterfactual queries using machine learning, as taught by Hazard, with the methods of Perry, Garcia and Zhan, in order to provide one or more explanation factors in response to a request for a suggested action. (Hazard; [0047])

Claims 15 & 16 amount to a computer program product having a memory and processor comprising instructions that, when executed by the one or more processors, performs the methods of Claims 5 & 6.  Accordingly, Claims 15 & 16 are rejected for substantially the same reasons as presented above for Claims 5 & 6 and based on the references’ disclosure of the necessary supporting hardware and software (Zhan; see pp. [0043-0046]; e.g., method for implementation integrating hardware and software components).

Response to Arguments
Applicant's arguments and amendments, with respect to Zhan, Garcia, Jiang, Perry and Hazard’s alleged failure to teach the subject matter of Claims 1, 2, 4-7, 9-12, 14-17, 19, 20 & 25-28 have been fully considered and are not persuasive, as the applied Zhan, Garcia, Jiang, Perry and Hazard have been maintained for their corresponding teachings, with updated rationale provided within this communication to address Applicant’s amended language.  
	
With respect to Applicant’s argument:
	“As noted above, claims 1, 11, and 19 are amended based on paragraph 0036 of the present specification. For example, amended claim 1 (representative also of amended claims 11 and 19 for the purposes of this argument) recites, inter alia: 
each edge represents distance between the regions of the nodes corresponding to the edge and one or more travel conditions between the regions of the nodes corresponding to the edge, wherein at least one of the travel conditions corresponds to a topographical feature between the regions. 
...it appears the Examiner is citing Garcia's "non-manipulable" conditions as being analogous to the claimed travel conditions in former claim 1. Amended claim 1 further distinguishes from this interpretation. Specifically, claim 1 claims that, "at least one of the travel conditions corresponds to a topographical feature between the regions."  There is no disclosure or suggestion in Garcia that one of the "non-manipulable" conditions corresponds to a topographical feature, let alone, representing such a travel condition in a causal graph, as recited P201910996US01 by amended claims 1, 11, and 19. Confirmation No. 1012
None of the other references cited in the Office Action add anything that would cure at least the deficiencies noted above in Garcia's disclosure. As such, a combination of Zhan in view of Garcia, Jiang, and Perry is likewise deficient even in view of ordinary skill in the art. 
Therefore, Applicant respectfully requests reconsideration and withdrawal of the § 103 rejection of claims 1, 11, and 19.” 



	Examiner is not persuaded.  As discussed within the newly applied 35 USC 112 first paragraph rejection within this communication above, and briefly stated herein, Applicant’s amended language contains the limitation “...wherein at least one of the travel conditions corresponds to a topographical feature between the regions”, with the claimed “travel conditions” being discussed within paragraph [0046].  “Travel conditions” are not synonymous with the phrase “transportation conditions”, which can be found within Applicant’s disclosure at least within paragraph [0036].  The term “topographical” cannot be found within Applicant’s disclosure, and further disclosure of “transportation conditions” within paragraph [0036] refer to “a forest and/or mountain between neighboring fields, with no reference to “topographical features”.  The claimed “topographical feature” is subject matter which was not described in the specification, and is considered new matter.  In relation to the amended language, and as expressed within updated rationale provided above, paragraph [0089] provides teachings into the identification and management of causal knowledge in any field, such as farms and villages {i.e. regions/geographical area}, where a change to some outcome or characteristic can occur, such as a “malaria incident across developing countries”, which could be an influential condition in deriving performance scores for a geographic area, for example. 



Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
***Sood et al (USPG Pub No. 20200134485A1) teaches predictive seed scripting for soybeans.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								9/24/2022